Title: To George Washington from Major General Philip Schuyler, 8 August 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Albany August 8h 1777.

Inclose your Excellency a Letter for Congress under flying Seal, which you will please to peruse & cause to be forwarded.
It is much to be lamented that Massachusetts and Connecticut appear so loth to afford us any assistance—Whether the Reasons given by Majors Stevens & Sedgwick are the true ones, I cannot determine; but I know that from their unjust and ill founded prejudices against me arose that universal Clamor which I sustained. I am Dr Sir with great Respect & Esteem Your Excellency’s most obedient humble Servant.

Ph: Schuyler

